Citation Nr: 0833145	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-28 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
in July 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969.

This matter is on appeal from a decision by the Department of 
Veterans Affairs Medical Center in Bay Pines, Florida (VAMC) 
that denied the benefit sought on appeal.  The veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge in June 2008.  A copy of the transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  In July 2005, at the time of the private treatment 
rendered in this claim, the veteran was service connected for 
a right knee disorder, rated as 30 percent disabling.  
Although the veteran was subsequently service connected for 
degenerative disk disease, lumbar spine, rated as 20 percent 
disabling and radiculopathy, lower extremity, rated as 10 
percent disabling, service connection for a back disorder was 
not in effect at the time of the private treatment.  

2.  The veteran received emergency treatment at Sarasota 
Memorial Hospital, a private hospital, from July 26 to July 
27, 2005.

3.  The veteran is enrolled in the VA health care system.

4.  The veteran was provided care by a VA Health provider in 
the 24-month period preceding his July 2005 emergency 
treatment at a private hospital.

5.  The veteran is financially liable to the provider of the 
emergency treatment in July 2005.

6.  The veteran does not have any form of health care 
insurance or coverage.

7.  The veteran does not have any legal recourse against a 
third party that will pay all or part of the bills.

8.  The treatment in July 2005 was rendered a medical 
emergency.

9.  VA care was not feasibly available at the time of the 
emergency.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided in July 2005 have been met.  
38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.120, 17.121, 17.1000-17.1003 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Although the veteran was provided a VCAA notice letter in 
March 2006, in light of the full grant of benefits sought on 
appeal, it is clear that no further notification or 
assistance under the VCAA is necessary to develop facts 
pertinent to the veteran's claim.

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence  
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2007).

The above listing of criteria is conjunctive, not 
disjunctive; thus all must be met.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of the conjunctive "and" 
in a statutory provision means that all of the conditions 
listed in the provision must be met).  

The Board notes at the outset that claims for reimbursement 
under 38 U.S.C.A. § 1725 must be received within 90 days of 
the latest of the following:  (1) July 19, 2001; (2) the date 
that the veteran was discharged from the facility that 
furnished the emergency treatment; (3) the date of death, but 
only if the death occurred during transportation to a 
facility for emergency treatment or if the death occurred 
during his stay in the facility that included the provision 
of the emergency treatment; or (4) the date the veteran 
finally exhausted, without success, action to obtain payment 
or reimbursement for the treatment from a third party.  
38 C.F.R. § 17.1004(d).  The evidentiary record reflects that 
VA received the bills for payment in connection with the July 
2005 treatment in August 2005, which was within 90 days after 
his hospitalization for which he claims medical expense 
reimbursement.  Hence, his claim was timely.  38 C.F.R. 
§ 17.1004(d)(2).

The veteran's written communications, hearing testimony, and 
private treatment records from Sarasota Memorial Hospital 
reflect that the veteran was bending over, lost his balance, 
and felt a suddenly sharp, excruciating, tearing pain in his 
left lower back when attempting to regain his balance.  He 
reported that the pain became progressively worse to the 
point that he presented to the emergency department.  He was 
seen, treated, and discharged; however, upon leaving the 
hospital, his back pain became progressively worse once 
again, he was unable to walk to the car, and he immediately 
returned to the emergency department.  

The hospital treatment records reflect, as the veteran was a 
VA patient, VA was contacted.  However, the hospital was 
instructed by VA to admit the veteran because the VA facility 
was full and unable to take the veteran.   

Because the veteran was in severe pain and unable to walk 
upon initially being discharged from the emergency 
department, the Board agrees that, the veteran, as a lay 
person, could not be expected to know the nature of his 
immobilizing back pain and reasonably could have perceived 
that the condition was emergent, with time of the essence, 
such that immediate care was necessary to preserve his 
health.  

A September 2005 Veterans Millennium Health Care and Benefits 
Tracking Cover Sheet for the veteran's claim indicates that 
he was enrolled in the VA Health Care system at the time the 
emergency care was furnished, he had received VA care within 
the prior 24 months, and there was no verifiable insurance.  

A notation on the Tracking Cover Sheet reflects that the 
claim was denied because the back pain, for which the veteran 
was just discharged, was non-emergent.  In this regard, it is 
noted that the law does not require that a veteran's 
treatment actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

Accordingly, it is noted that the veteran should attempt to 
use a VA hospital whenever possible in light of the very high 
costs involved in private care, clearly impacting VA's 
ability to help veterans overall.  However, given that the 
veteran presented to the emergency room with increasing and 
immobilizing back pain and treatment providers at the time 
concluded that his symptoms warranted admission to the 
hospital, the Board finds that the veteran was experiencing a 
medical emergency.

Review of the claims file also reflects that, at the time of 
private treatment in July 2005, the veteran was not service-
connected for a back disorder.  

Applying the criteria from the Millennium Health Care 
Benefits Act, the Board finds the following: (a) emergency 
care was provided at an emergency care facility held out as 
providing emergency care to the public, (b) a prudent lay 
person in the veteran's position would reasonably have 
perceived that delay would have been hazardous to life or 
health, (c) a VA facility to afford the reasonably perceived 
needed care (i.e., a VA facility equipped to provide 
emergency care) was not feasibly available, (d) care provided 
was for the continuing medical emergency, with the veteran 
released from the private hospital once the condition was 
improved, (e) at the time of the emergency treatment the 
veteran was enrolled in the VA Health Care system and had 
received VA care within the prior 24 months, (f) the veteran 
was financially liable for the care, having been issued a 
bill for services rendered, (g) the veteran has no verifiable 
insurance coverage, (h) the injury was not work-related, (i) 
the veteran's intractable back pain for which he was treated 
at the emergency hospitalization from July 26 to July 27, 
2005, was not service connected and hence the veteran was not 
eligible for reimbursement or payment for the care under the 
alternative authority available under 38 U.S.C.A. § 1728.  

In sum, the veteran meets all the requirements for payment or 
reimbursement for the cost of unauthorized private medical 
expenses under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  
Accordingly, the appeal is granted.


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred in conjunction with the veteran's private hospital 
treatment in July 2005 is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


